


Exhibit 10.5

 

Execution Copy

 

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of

 

October 8, 2014

 

by and among

 

OM Asset Management plc,

 

OM Group (UK) Limited

 

and

 

Old Mutual plc

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

1.2

Interpretation

3

 

 

 

ARTICLE 2

REGISTRATION RIGHTS

4

 

 

 

2.1

Shelf Registration

4

 

 

 

2.2

Demand Registrations

5

 

 

 

2.3

Priority

5

 

 

 

2.4

Piggyback Registrations

6

 

 

 

2.5

Lock-up Agreements

6

 

 

 

2.6

Registration Procedures

7

 

 

 

2.7

Registration Expenses

10

 

 

 

2.8

Underwritten Offering

10

 

 

 

2.9

Suspension of Registration

10

 

 

 

2.10

Indemnification

11

 

 

 

2.11

Conversion of Other Securities

13

 

 

 

2.12

Rule 144; Rule 144A

13

 

 

 

2.13

Transfer of Registration Rights

13

 

 

 

ARTICLE 3

PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE SECURITIES

13

 

 

 

3.1

Underwriter Selection

13

 

 

 

3.2

Cooperation with Sales

13

 

 

 

3.3

Expenses of Offerings

13

 

 

 

3.4

Further Assurances

14

 

 

 

ARTICLE 4

MISCELLANEOUS

14

 

 

 

4.1

Term

14

 

 

 

4.2

Other Holder Activities

14

 

 

 

4.3

No Inconsistent Agreements

14

 

 

 

4.4

Amendments and Waivers

14

 

 

 

4.5

No Third Party Beneficiaries

14

 

 

 

4.6

Entire Agreement

14

 

 

 

4.7

Severability

14

 

 

 

4.8

Counterparts

14

 

 

 

4.9

Arbitration

14

 

 

 

4.10

Conduct During Dispute Resolution

16

 

 

 

4.11

Remedies; Attorney’s Fees

16

 

 

 

4.12

GOVERNING LAW

16

 

i

--------------------------------------------------------------------------------


 

4.13

CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL

17

 

 

 

4.14

No Assignment

17

 

 

 

4.15

Further Actions

17

 

 

 

4.16

Notice

17

 

ii

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement, dated as of October 8, 2014 (this
“Agreement”), is by and among OM Asset Management plc, a company incorporated
and registered in England and Wales with company number 09062478 (the
“Company”), OM Group (UK) Limited, a company incorporated and registered in
England and Wales with company number 3591572 (“OMGUK”), and Old Mutual plc, a
company incorporated and registered in England and Wales with company number
3591559 (“OM plc”, and together with the Company and OMGUK, each a “Party” and,
collectively, the “Parties”).

 

WHEREAS, OM plc is the indirect owner of all of the issued and outstanding
Ordinary Shares (as defined herein) of the Company immediately prior to the date
hereof through its wholly-owned Subsidiary, OMGUK;

 

WHEREAS, OMGUK intends to sell a proportion of the Company’s ordinary shares,
nominal value $0.001, (the “Ordinary Shares”) in an IPO (as defined herein);

 

WHEREAS, immediately following completion of the IPO, OMGUK will continue to own
indirectly a majority of the outstanding Ordinary Shares; and

 

WHEREAS, in connection with the IPO, the Company has agreed to provide OMGUK and
OM plc, as applicable, certain rights as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

 

Article 1

DEFINITIONS

 

1.1                               Definitions.  In this Agreement, the following
terms shall have the following meanings:

 

(a)                                 “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by or
under common control with, such other Person. For purposes of this definition,
“control,” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any Person, means the
possession directly or indirectly of the power to direct or cause the direction
of the management or policies of such Person, whether through ownership of
voting securities or partnership or other ownership interests, by contract or
otherwise.

 

(b)                                 “Affiliated Group” means OMGUK, OM plc and
their respective Subsidiaries (excluding the Company and its Subsidiaries).

 

(c)                                  “Board of Directors” means the Board of
Directors of the Company from time to time.

 

(d)                                 “Business Day” means any day except (i) a
Saturday, (ii) a Sunday, (iii) any day on which the principal office of the
Company, OM plc or OMGUK is not open for business, and (iv) any other day on
which commercial banks in New York, New York or in London, England are
authorized or obligated by law or executive order to close.

 

(e)                                  “Company Outside Counsel” means one counsel
selected by the Company to act on its behalf.

 

(f)                                   “Covered Person” has the meaning set forth
in Section 2.10(a).

 

(g)                                  “Demand Registration” has the meaning set
forth in Section 2.2(a).

 

(h)                                 “Designated Holder” means any member of the
Affiliated Group or any other Holder holding Ordinary Shares of the Company
constituting not less than 7% of the outstanding Ordinary Shares of the Company.

 

(i)                                     “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder.

 

1

--------------------------------------------------------------------------------


 

(j)                                    “Fund” means any pooled investment
vehicle for which any Subsidiary of the Company, directly or indirectly,
provides investment advisory or sub-advisory services, or serves as the general
partner, managing member or in any similar capacity (including any master or
feeder fund, parallel fund or other alternative investment vehicle or third
party co-investment vehicle).

 

(k)                                 “Holder” means OMGUK, OM plc and any
permitted transferee of Registrable Securities to whom registration rights have
been transferred under Section 2.13 hereof.

 

(l)                                     “Holders’ Counsel” means, if any member
of the Affiliated Group is participating in an offering of Registrable
Securities, one counsel selected by OM plc for the Holders participating in such
offering or otherwise and one counsel selected by the Holders of a majority of
the Registrable Securities included in such offering.

 

(m)                             “IPO” means the initial underwritten public
offering of Ordinary Shares pursuant to a Registration Statement filed in
accordance with the Securities Act.

 

(n)                                 “Material Disclosure Event” means, as of any
date of determination, any pending or imminent event relating to the Company or
any of its Subsidiaries that the Board of Directors reasonably determines in
good faith, after consultation with Company Outside Counsel, (i) would require
disclosure of material, non-public information relating to such event in any
Registration Statement under which Registrable Securities may be offered and
sold (including documents incorporated by reference therein) in order that such
Registration Statement would not be materially misleading and (ii) would not
otherwise be required to be publicly disclosed by the Company at that time in a
periodic report to be filed with or furnished to the SEC under the Exchange Act
but for the filing of such Registration Statement.

 

(o)                                 “OMGUK Lock-Up Agreement” means the
“lock-up” agreement entered into by OMGUK and described in that certain
Underwriting Agreement, dated as of September 29, 2014, by and among the
Company, OMGUK and the underwriters party thereto.

 

(p)                                 “Ordinary Shares” has the meaning set forth
in the recitals.

 

(q)                                 “Person” means any individual, corporation,
partnership, joint venture, limited liability company, association or other
business entity and any trust, unincorporated organization or political
subdivision thereof.

 

(r)                                    “Piggyback Registration” means any
registration of Registrable Securities under the Securities Act requested by a
Holder in accordance with Section 2.4(a).

 

(s)                                   “register,” “registered” and
“registration” refers to a registration made effective by preparing and filing a
Registration Statement with the SEC in compliance with the Securities Act, and
the declaration or ordering of the effectiveness of such Registration Statement,
and compliance with applicable state or foreign securities laws of such states
or countries in which Holders notify the Company of their intention to offer
Registrable Securities.

 

(t)                                    “Registration Expenses” has the meaning
set forth in Section 2.7.

 

(u)                                 “Registrable Securities” means all Ordinary
Shares held by a Holder and any equity securities issued or issuable directly or
indirectly with respect to any such securities by way of conversion or exchange
thereof or share dividend or share split or in connection with a combination of
shares, recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization; provided that, any securities
constituting Registrable Securities will cease to be Registrable Securities when
(i) such securities are sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities, (ii) with respect to Registrable Securities held by any Holder other
than a Designated Holder, such securities are sold pursuant to an effective
Registration Statement or are eligible to be sold without volume or manner of
sale restrictions pursuant to Rule 144 or (iii) with respect to Registrable
Securities held by a Designated Holder, such securities are sold pursuant to an
effective Registration Statement or pursuant to Rule 144 (and such Registrable
Securities are no longer “restricted securities” as defined under Rule 144).

 

2

--------------------------------------------------------------------------------


 

(v)                                 “Registration Statement” means any
registration statement of the Company under the Securities Act that permits the
public offering of any of the Registrable Securities pursuant to the provisions
of this Agreement, including the prospectus, amendments and supplements to such
registration statement, all exhibits, all material incorporated by reference or
deemed to be incorporated by reference in such registration statement and all
other documents filed with the SEC to effect a registration under the Securities
Act.

 

(w)                               “Rule 144” means Rule 144 promulgated by the
SEC under the Securities Act.

 

(x)                                 “Rule 144A” means Rule 144A promulgated by
the SEC under the Securities Act.

 

(y)                                 “Rule 405” means Rule 405 promulgated by the
SEC under the Securities Act.

 

(z)                                  “Rule 415” means Rule 415 promulgated by
the SEC under the Securities Act.

 

(aa)                          “SEC” means the United States Securities and
Exchange Commission.

 

(bb)                          “Securities Act” means the United States
Securities Act of 1933, as amended, and the rules and regulations of the SEC
promulgated thereunder.

 

(cc)                            “Selling Holder” means a Holder that holds
Registrable Securities registered (or to be registered) in a Registration
Statement.

 

(dd)                          “Selling Expenses” means all underwriting
discounts, selling commissions and transfer taxes applicable to the sale of
Registrable Securities hereunder.

 

(ee)                            “Shareholder Agreement” means the Shareholder
Agreement, dated as of the date hereof, by and among the Company, OMGUK and OM
plc, to which this Agreement is attached as Annex A.

 

(ff)                              “Shelf Registration Statement” means a
Registration Statement that contemplates offers and sales of securities pursuant
to Rule 415.

 

(gg)                            “Short-Form Registration Statement” means
Form S-3 or any successor or similar form of registration statement pursuant to
which the Company may incorporate by reference its filings under the Exchange
Act made after the date of effectiveness of such registration statement.

 

(hh)                          “Subsidiaries” means, with respect to a Person,
any corporation, limited liability company, partnership, association, business,
trust, joint venture, business entity or other entity of any kind or nature, of
which more than fifty percent (50%) of either the equity interests or the voting
control is, directly or indirectly through Subsidiaries or otherwise,
beneficially owned by such Person, or of which such Person or any Subsidiary
serves as the general partner (in the case of a limited partnership) or the
manager or managing member (in the case of a limited liability company);
provided that (i) no Fund or any Subsidiary of a Fund shall be a Subsidiary for
the purposes of this Agreement; (ii) the Company and its Subsidiaries will not
be deemed to be Affiliates or Subsidiaries of OM plc or OMGUK, and OMGUK and OM
plc and their Subsidiaries (other than the Company and its Subsidiaries) will
not be deemed to be Affiliates or Subsidiaries of the Company; and (iii) for
purposes of this definition, notwithstanding anything to the contrary contained
herein, each of Heitman LLC and Investment Counselors of Maryland, LLC shall be
considered “Subsidiaries” of the Company.

 

(ii)                                  “Suspension” has the meaning set forth in
Section 2.9.

 

(jj)                                “Underwritten Offering” means a discrete
registered offering of securities conducted by one or more underwriters pursuant
to the terms of an underwriting agreement.

 

1.2                               Interpretation.

 

(a)                                 In this Agreement, except as the context may
otherwise require, references to:

 

3

--------------------------------------------------------------------------------


 

(i)                                     any statute, statutory provision or
regulation are to the statute, statutory provision or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute or regulation includes any successor to the
section;

 

(ii)                                  any governmental authority includes any
successor to that governmental authority; and

 

(iii)                               any English legal term for any action,
remedy, method of judicial proceeding, legal document, legal status, court,
official or any legal concept or thing shall, in respect of any jurisdiction
other than that of England, be deemed to include what most nearly approximates
in that jurisdiction to the English legal term.

 

(b)                                 The words “hereby”, “herein,” “hereof,”
“hereunder,” “hereto” and similar terms are to be deemed to refer to this
Agreement as a whole and not to any specific Section.

 

(c)                                  The words “include,” “includes” or
“including” are to be deemed followed by the words “without limitation.”  Any
singular term in this Agreement will be deemed to include the plural, and any
plural term the singular.  All pronouns and variations of pronouns will be
deemed to refer to the feminine, masculine or neuter, singular or plural, as the
identity of the Person referred to may require.

 

(d)                                 The table of contents and Article and
Section headings are for reference purposes only and do not limit or otherwise
affect any of the substance of this Agreement.

 

(e)                                  It is the intention of the Parties that
every covenant, term and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any Party, it
being understood and agreed that the Parties to this Agreement are sophisticated
and have had adequate opportunity and means to retain counsel to represent their
respective interests and to otherwise negotiate the terms and provisions of this
Agreement.  Accordingly, the Parties hereby waive, to the fullest extent
permitted by Applicable Law, the benefit of any Applicable Law that would
require that in cases of uncertainty, the language of a contract should be
strictly construed against, or most strongly construed against, the Party who
drafted such language.

 

(f)                                   No provision of this Agreement is to be
construed to require, directly or indirectly, any Person to take any action, or
omit to take any action, to the extent such action or omission would violate
Applicable Law.

 

(g)                                  “Writing,” “written” and comparable terms
refer to printing, typing, and other means of reproducing words (including
electronic media) in a visible form.

 

(h)                                 All references to “$” or “dollars” mean the
lawful currency of the United States of America.

 

(i)                                     All terms not otherwise defined herein
shall have the meaning given to such terms in the Shareholder Agreement.

 

Article 2
REGISTRATION RIGHTS

 

2.1                               Shelf Registration.

 

(a)                                 Filing. At any time after the date that is
one year following the date hereof (or, if sooner, the date on which the Company
first becomes eligible to use a Short Form Registration Statement as a Shelf
Registration Statement), upon the written request of any Holder, the Company
shall promptly (but no later than forty-five (45) days after the receipt of such
request) file with the SEC a Shelf Registration Statement (which, if permitted,
shall be an “automatic shelf registration statement” as defined in Rule 405)
relating to the offer and sale by such Holder of all or part of the Registrable
Securities. If at any time while Registrable Securities are outstanding, the
Company files any Shelf Registration Statement for its own benefit or for the
benefit of holders of any of its securities other than the Holders, the Company
shall use its reasonable best efforts to include in such Shelf Registration
Statement

 

4

--------------------------------------------------------------------------------


 

such disclosures as may be required under the Securities Act to ensure that the
Holders may sell their Registrable Securities pursuant to such Shelf
Registration Statement through the filing of a prospectus supplement rather than
a post-effective amendment.

 

(b)                                 Effectiveness. The Company shall use its
reasonable best efforts to (i) cause such Shelf Registration Statement to be
declared effective under the Securities Act as promptly as practicable after
such Shelf Registration Statement is filed and (ii) keep such Shelf Registration
Statement (or a replacement Shelf Registration Statement) continuously effective
and in compliance with the Securities Act and usable for the resale of
Registrable Securities until such time as there are no Registrable Securities
remaining.

 

(c)                                  Sales by Holders. The plan of distribution
contained in the Shelf Registration Statement referred to in this Section 2.1
(or related prospectus supplement) shall be determined by OMGUK, if any member
of the Affiliated Group is a requesting Holder for such Shelf Registration
Statement, or otherwise by the other requesting Holder or Holders. Each Holder
shall be entitled to sell Registrable Securities pursuant to the Shelf
Registration Statement referred to in this Section 2.1 from time to time and at
such times as such Holder shall determine. Such Holder shall promptly advise the
Company of its intention so to sell Registrable Securities pursuant to the Shelf
Registration Statement.

 

(d)                                 Underwritten Offering. If any Holder intends
to sell Registrable Securities pursuant to the Shelf Registration Statement
referred to in this Section 2.1 through an Underwritten Offering, the Company
shall take all steps to facilitate such an offering, including the actions
required pursuant to Section 2.6 and Section 3, as appropriate; provided, that
the Company will not be required to facilitate such Underwritten Offering unless
so requested by such Holder and unless the expected aggregate gross proceeds
from such offering are at least $50 million.

 

2.2                               Demand Registrations.

 

(a)                                 Right to Request Additional Demand
Registrations. At any time after the expiration of the OMGUK Lock-Up Agreement,
any Holder may, by providing a written request to the Company, request to sell
all or part of the Registrable Securities pursuant to a Registration Statement
separate from a Shelf Registration Statement (a “Demand Registration”). Each
request for a Demand Registration shall specify the kind and aggregate amount of
Registrable Securities to be registered and the intended methods of disposition
thereof (which, if not specified, shall be by way of Underwritten Offering).
Promptly after its receipt of a request for a Demand Registration (but in any
event within ten (10) days), the Company will give written notice of such
request to all other Holders. Within thirty (30) days after the date the Company
has given the Holders notice of the request for Demand Registration, the Company
shall commence the registration, in accordance with Section 2.6 of this
Agreement, of all Registrable Securities that have been requested to be
registered in the request for Demand Registration and that have been requested
by any other Holders by written notice to the Company within fifteen (15) days
after the Company has given the Holders notice of the request for Demand
Registration; provided, that the Company will not be required to effect a Demand
Registration unless the expected aggregate gross proceeds from the offering of
the Registrable Securities to be registered in connection with such Demand
Registration are at least $50 million.

 

(b)                                 Limitations on Demand Registrations. Subject
to Section 2.2(a) and this Section 2.2(b), any Holder will be entitled to
request an unlimited number of Demand Registrations; provided that the Company
will not be obligated to effect more than one Demand Registration which, for the
avoidance of doubt, shall be in addition to any registration on a Shelf
Registration Statement, in any six-month period. Any Holder shall be entitled to
participate in a Demand Registration initiated by any other Holder.

 

(c)                                  Withdrawal. A Holder may, by written notice
to the Company, withdraw its Registrable Securities from a Demand Registration
at any time prior to the effectiveness of the applicable Registration Statement.
Upon receipt of notices from all applicable Holders to such effect, the Company
shall cease all efforts to seek effectiveness of the applicable Registration
Statement.

 

2.3                               Priority.  If a registration pursuant to
Section 2.1 or 2.2 above is an Underwritten Offering and the managing
underwriters of such proposed Underwritten Offering advise the Holders in
writing that, in their opinion, the number of securities requested to be
included in such Underwritten Offering exceeds the number which can be

 

5

--------------------------------------------------------------------------------


 

sold in such offering without being likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, then the number of securities to be included in such
Underwritten Offering shall be reduced in the following order of priority:
first, there shall be excluded from the Underwritten Offering any securities to
be sold for the account of any selling securityholder other than the Holders;
second, there shall be excluded from the Underwritten Offering any securities to
be sold for the account of the Company; and finally, the number of Registrable
Securities of any Holders that have been requested to be included therein shall
be reduced, pro rata based on the number of Registrable Securities owned by each
such Holder, in each case to the extent necessary to reduce the total number of
securities to be included in such offering to the number recommended by the
managing underwriters.

 

2.4                               Piggyback Registrations.

 

(a)                                 Piggyback Request. Whenever the Company
proposes to register any of its securities under the Securities Act or
equivalent non-U.S. securities laws (other than (i) in the IPO, (ii) pursuant to
a Demand Registration, (iii) pursuant to a registration statement on Form S-4 or
any similar or successor form or (iv) pursuant to a registration solely relating
to an offering and sale to employees or directors of the Company pursuant to any
employee share plan or other employee benefit plan arrangement), and the
registration form to be filed may be used for the registration or qualification
for distribution of Registrable Securities, the Company will give prompt written
notice to all Holders of its intention to effect such a registration (but in no
event less than twenty (20) days prior to the proposed date of filing of the
applicable Registration Statement) and, subject to Section 2.4(c), will include
in such registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within fifteen (15)
days after the date the Company’s notice is given to such Holders (a “Piggyback
Registration”). There shall be no limitation on the number of Piggyback
Registrations that the Company shall be required to effect under this
Section 2.4.

 

(b)                                 Withdrawal and Termination. Any Holder that
has made a written request for inclusion in a Piggyback Registration may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company on or before the fifth (5th) day prior to the
planned effective date of such Piggyback Registration. The Company may, without
prejudice to the rights of Holders to request a registration pursuant to
Section 2.1 or 2.2 hereof, terminate or withdraw any registration under this
Section 2.4 prior to the effectiveness of such registration, whether or not any
Holder has elected to include Registrable Securities in such registration, and,
except for the obligation to pay or reimburse Registration Expenses, the Company
will have no liability to any Holder in connection with such termination or
withdrawal.

 

(c)                                  Priority of Piggyback Registrations. If the
managing underwriters advise the Company and Holders of Registrable Securities
in writing that, in their opinion, the number of securities requested to be
included in an Underwritten Offering to be effected pursuant to a Piggyback
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, then the
securities to be included in such Underwritten Offering shall be reduced pro
rata based, in the case of the Holders, on the number of Registrable Securities
owned by each Holder and included in such Underwritten Offering to be effected
pursuant to a Piggyback Registration, and in the case of the Company, the number
of securities to be sold for the account of the Company in such Underwritten
Offering, to the extent necessary to reduce the total number of Registrable
Securities to be included in such offering to the number recommended by the
managing underwriters. No registration of Registrable Securities effected
pursuant to a request under this Section 2.4 shall be deemed to have been
effected pursuant to Sections 2.1 or 2.2 or shall relieve the Company of its
obligations under Sections 2.1 or 2.2.

 

2.5                               Lock-up Agreements.  Each of the Company and
the Holders agrees, upon notice from the managing underwriters in connection
with any registration for an Underwritten Offering of the Company’s securities
(other than pursuant to the IPO or pursuant to a registration statement on
Form S-4 or any similar or successor form or pursuant to a registration solely
relating to an offering and sale to employees or directors of the Company
pursuant to any employee share plan or other employee benefit plan arrangement),
not to effect (other than pursuant to such registration) any public sale or
distribution of Registrable Securities, including, but not limited to, any sale
pursuant to Rule 144, or make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of, any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company without the
prior written consent of the

 

6

--------------------------------------------------------------------------------


 

managing underwriters during such period as reasonably requested by the managing
underwriters (but in no event longer than the seven (7) days before and the
ninety (90) days after the pricing of such Underwritten Offering); provided,
that such restrictions shall not apply in any circumstance to (i) securities
acquired by a Holder in the public market subsequent to the IPO,
(ii) distributions-in-kind to a Holder’s limited or other partners, members,
shareholders or other equity holders, or (iii) transfers by a member of the
Affiliated Group to another member of the Affiliated Group. Notwithstanding the
foregoing, no holdback agreements of the type contemplated by this Section 2.5
shall be required of Holders (A) unless each of the Company’s directors,
executive officers and holders of 7% or more of the outstanding Ordinary Shares
agrees to be bound by a substantially identical holdback agreement for at least
the same period of time; or (B) that restrict the offering or sale of
Registrable Securities pursuant to a Demand Registration.  Notwithstanding this
Section 2.5, no Holder shall be obligated to agree to any lock-up period during
which it would be prevented from selling all or any portion of its Registrable
Securities in privately negotiated transactions that are not executed through
the facilities of a securities exchange.

 

2.6                               Registration Procedures.  If and whenever the
Company is required to effect the registration of any Registrable Securities
pursuant to this Agreement, the Company shall use its reasonable best efforts to
effect and facilitate the registration, offering and sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
promptly as is practicable, and the Company shall as expeditiously as possible:

 

(a)                                 prepare and file with the SEC (within thirty
(30) days after the date on which the Company has given Holders notice of the
request for Demand Registration) a Registration Statement with respect to such
Registrable Securities, make all required filings required in connection
therewith and thereafter and (if the Registration Statement is not automatically
effective upon filing) use its reasonable best efforts to cause such
Registration Statement to become effective; provided that before filing a
Registration Statement or any amendments or supplements thereto, the Company
will furnish to Holders’ Counsel for such registration copies of all such
documents proposed to be filed, which documents will be subject to review of
such counsel at the Company’s expense, and give the Holders participating in
such registration an opportunity to comment on such documents and keep such
Holders reasonably informed as to the registration process; provided, further,
that if the Board of Directors determines in its good faith judgment that
registration at the time would require the inclusion of pro forma financial or
other information, which requirement the Company is reasonably unable to comply
with, then the Company may defer the filing (but not the preparation) of the
Registration Statement which is required to effect the applicable registration
for a reasonable period of time (but not in excess of forty-five (45) days).

 

(b)                                 (i) prepare and file with the SEC such
amendments and supplements to any Registration Statement as may be necessary to
keep such Registration Statement effective for a period of either (A) not less
than 6 months or, if such Registration Statement relates to an Underwritten
Offering in the case of a Demand Registration, such longer period as in the
opinion of counsel for the managing underwriters a prospectus is required by law
to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer or the maximum period of time permitted by the Securities
Act in the case of a Shelf Registration Statement, or (B) such shorter period
ending when all of the Registrable Securities covered by such Registration
Statement have been disposed of (but in any event not before the expiration of
any longer period required under the Securities Act) and (ii) comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;

 

(c)                                  furnish to each Selling Holder such number
of copies, without charge, of any Registration Statement, each amendment and
supplement thereto, including each preliminary prospectus, final prospectus, all
exhibits and other documents filed therewith and such other documents as such
Selling Holder may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such Selling Holder;

 

(d)                                 use its reasonable best efforts to register
or qualify, including, by way of preparation, filing and approval of a
prospectus, any Registrable Securities under such other securities or blue sky
laws of such jurisdictions as any Selling Holder, and the managing underwriters,
if any reasonably request and do any and all other acts and things that may be
necessary or reasonably advisable to enable such Selling Holder and each
underwriter, if any, to consummate the disposition of the seller’s Registrable
Securities in such jurisdictions (provided that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);

 

7

--------------------------------------------------------------------------------


 

(e)                                  use its reasonable best efforts to cause
all Registrable Securities covered by any Registration Statement to be
registered with or approved by such other governmental agencies, authorities or
self-regulatory bodies as may be necessary or reasonably advisable in light of
the business, operations and jurisdiction of incorporation of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof;

 

(f)                                   during any time when a prospectus relating
thereto is required to be delivered under the Securities Act, promptly notify
each Selling Holder and Holder’s Counsel upon discovery that, or upon the
discovery of the happening of any event as a result of which, the prospectus
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made and, as promptly as practicable, prepare and furnish to
such Selling Holders a reasonable number of copies of a supplement or amendment
to such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain any untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

 

(g)                                  promptly notify each Selling Holder and
Holders’ Counsel (i) when the Registration Statement, any prospectus supplement
or any post-effective amendment to the Registration Statement has been filed
and, with respect to such Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any written comments by
the SEC or of any request by the SEC for amendments or supplements to such
Registration Statement or to amend or to supplement any prospectus contained
therein or for additional information, and (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceedings for any of such purposes;

 

(h)                                 cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed or, if no similar securities issued by the Company are
then listed on any securities exchange, use its reasonable best efforts to cause
all such Registrable Securities to be listed on the New York Stock Exchange;

 

(i)                                     provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
Registration Statement, and, if required, obtain a CUSIP number for such
Registrable Securities not later than such effective date;

 

(j)                                    enter into such customary agreements
(including underwriting agreements with customary provisions in such forms as
may be requested by the managing underwriters) and take all such other actions
as the Selling Holders or the underwriters, if any, reasonably request in order
to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, effecting a share split or a combination of
shares);

 

(k)                                 make available for inspection by any Selling
Holder, Holders’ Counsel, any underwriter participating in any disposition
pursuant to the applicable Registration Statement and any attorney, accountant
or other agent retained by any such Selling Holder or underwriter, all financial
and other records, pertinent corporate documents and documents relating to the
business of the Company reasonably requested by such Selling Holder, cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by any such Selling Holder, Holders’
Counsel, underwriter, attorney, accountant or agent in connection with such
Registration Statement and make senior management of the Company available for
customary due diligence and drafting activity; provided, that any such Person
gaining access to information or personnel pursuant to this Section 2.6(k) shall
(i) reasonably cooperate with the Company to limit any resulting disruption to
the Company’s business and (ii) agree in a customary manner to protect the
confidentiality of any information regarding the Company which the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (A) the release of such information is requested or
required by deposition, interrogatory, requests for information or documents by
a governmental entity, subpoena or similar process, (B) such information is or
becomes publicly known without a breach of this Agreement, (C) such information
is or becomes available to such Person on a non-confidential basis from a source
other than the Company or (D) such information is independently developed by
such Person;

 

8

--------------------------------------------------------------------------------

 

(l)                                     otherwise use its reasonable best
efforts to comply with all applicable rules and regulations of the SEC, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the applicable Registration Statement, which earnings statement will
satisfy the provisions of Section 11(a) of the Securities Act (including, at the
Company’s option, Rule 158 thereunder);

 

(m)                             in the case of an Underwritten Offering,
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriters or any Selling Holder reasonably
requests to be included therein, the purchase price being paid therefor by the
underwriters and any other terms of the Underwritten Offering of the Registrable
Securities to be sold in such offering, and promptly make all required filings
of such prospectus supplement or post-effective amendment;

 

(n)                                 in the event of the issuance of any stop
order suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or ceasing trading of
any securities included in such Registration Statement for sale in any
jurisdiction, use every reasonable effort to promptly obtain the withdrawal of
such order;

 

(o)                                 make senior management of the Company
available to assist to the extent requested by the managing underwriters of any
Underwritten Offering to be made pursuant to such registration in the marketing
of the Registrable Securities to be sold in the Underwritten Offering, including
the participation of such members of the Company’s senior management in “road
show” presentations and other customary marketing activities, including
“one-on-one” meetings with prospective purchasers of the Registrable Securities
to be sold in the Underwritten Offering, and otherwise to facilitate, cooperate
with, and participate in each proposed offering contemplated herein and
customary selling efforts related thereto, in each case to the same extent as if
the Company were engaged in a primary registered offering of its Ordinary
Shares;

 

(p)                                 obtain all consents of independent public
accountants required to be included in the Registration Statement and, in
connection with each offering and sale of Registrable Securities, obtain one or
more comfort letters, addressed to the underwriters and to the Selling Holders,
dated the effective date of the Registration Statement (and, in the case of each
Underwritten Offering, dated the date of each closing under the underwriting
agreement for such offering), signed by the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by comfort letters as the underwriters or OMGUK, if any member of the
Affiliated Group is Selling Holder in such offering, or otherwise by the Holders
of a majority of the Registrable Securities being sold in such offering,
reasonably request;

 

(q)                                 provide all legal opinions from Company
Outside Counsel required to be included in the Registration Statement, and, in
connection with each closing of a sale of Registrable Securities, provide legal
opinions from Company Outside Counsel, addressed to the underwriters and the
Selling Holders, dated the effective date of each Registration Statement and
each amendment and supplement thereto (and, if such registration includes an
Underwritten Offering, dated the date of the closing under the underwriting
agreement), with respect to the Registration Statement, each amendment and
supplement thereto (including the preliminary prospectus) and such other
documents relating thereto in customary form and covering such matters of the
type customarily covered by legal opinions of such nature; and

 

(r)                                    use its reasonable best efforts to take
or cause to be taken all other actions, and do and cause to be done all other
things necessary or reasonably advisable in the opinion of Holders’ Counsel to
effect the registration, marketing and sale of such Registrable Securities.

 

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, that refers to any
Holder covered thereby by name, or otherwise identifies such Holder as the
holder of any securities of the Company, without the consent of such Holder,
such consent not to be unreasonably withheld or delayed, unless and to the
extent such disclosure is required by law. The Company may require each Holder
of Registrable Securities as to which any registration is being effected to
furnish the Company with such information regarding such Holder and pertinent to
the disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.

 

9

--------------------------------------------------------------------------------


 

2.7                               Registration Expenses.  Whether or not any
Registration Statement is filed or becomes effective, the Company shall pay
directly or promptly reimburse all costs, fees and expenses incident to the
Company’s performance of or compliance with this Agreement, including (i) all
registration and filing fees, (ii) all fees and expenses associated with filings
to be made with any securities exchange or with any other governmental or
quasi-governmental authority; (iii) all fees and expenses of compliance with
securities or blue sky laws, including reasonable fees and disbursements of
counsel in connection therewith, (iv) all printing expenses (including expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is requested by the Holders or the managing
underwriters, if any), (v) all “road show” expenses incurred in respect of any
Underwritten Offering, including all costs of travel, lodging and meals,
(vi) all messenger, telephone and delivery expenses, (vii) all fees and
disbursements of Company Outside Counsel, (viii) all fees and disbursements of
all independent certified public accountants of the Company (including expenses
of any “cold comfort” letters required in connection with this Agreement) and
all other Persons retained by the Company in connection with such Registration
Statement, (ix) all reasonable fees and disbursements of underwriters (other
than Selling Expenses) customarily paid by the issuers or sellers of securities
and, (x) all other costs, fees and expenses incident to the Company’s
performance or compliance with this Agreement (all such expenses, “Registration
Expenses”). The Selling Holders shall be responsible for the fees and expenses
of Holders’ Counsel and Selling Expenses. The Company will, in any event, pay
its internal expenses (including, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit or quarterly review and the expenses of any liability insurance. The
Company shall have no obligation to pay any Selling Expenses or fees and
expenses associated with Holders’ Counsel.

 

2.8                               Underwritten Offering.  No Holder may
participate in any registration hereunder that is an Underwritten Offering
unless such Holder (i) agrees to sell its Registrable Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements (including pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriters;
provided, that no Holder will be required to sell more than the number of
Registrable Securities that such Holder has requested the Company to include in
any registration), (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) cooperates
with the Company’s reasonable requests in connection with such registration or
qualification (it being understood that the Company’s failure to perform its
obligations hereunder, which failure is caused by such Holder’s failure to
cooperate, will not constitute a breach by the Company of this Agreement);
provided that no such Holder shall be required to make any representations or
warranties in connection with any such registration other than representations
and warranties as to (A) such Holder’s ownership of Registrable Securities to be
transferred free and clear of all liens, claims, and encumbrances created by
such Holder, (B) such Holder’s power and authority to effect such transfer, and
(C) such matters pertaining to such Holder’s compliance with securities laws as
reasonably may be requested; provided, further that any obligation of such
Holder to indemnify any Person pursuant to any underwriting agreement shall be
several, not joint and several, among such Holders selling Registrable
Securities, and such liability shall be limited to the net amount received by
such Holder, as applicable, from the sale of Registrable Securities pursuant to
such registration (which amounts shall include the amount of cash or the fair
market value of any assets in exchange for the sale or exchange of such
Registrable Securities or that are the subject of a distribution), and the
relative liability of each such Holder shall be in proportion to such net
amounts.

 

2.9                               Suspension of Registration.  In the event of a
Material Disclosure Event at the time of the filing, initial effectiveness or
continued use of a Registration Statement, including a Shelf Registration
Statement, the Company may, upon giving at least ten (10) days’ prior written
notice of such action to the Holders, delay the filing or initial effectiveness
of, or suspend use of, such Registration Statement (a “Suspension”); provided,
however, that, the Company shall not be permitted to exercise a Suspension
(i) more than twice during any 12-month period, (ii) for a period exceeding
sixty (60) days on any one occasion, (iii) unless for the full period of the
Suspension, the Company does not offer or sell securities for its own account,
does not permit registered sales by any holder of its securities and prohibits
offers and sales by its directors and officers, or (iv) at any time within seven
(7) days prior to the anticipated pricing of an Underwritten Offering pursuant
to a Demand Registration or within thirty-five (35) days after the pricing of
such an Underwritten Offering. In the case of a Suspension, the Holders will
suspend use of the applicable prospectus in connection with any sale or purchase
of, or offer to sell or purchase, Registrable Securities, upon receipt of the
notice referred to above. In connection with a Demand Registration, prior to the
termination of any Suspension, the Holder that made the request for Demand
Registration will be entitled to

 

10

--------------------------------------------------------------------------------


 

withdraw its Demand Notice. Upon receipt of notices from all Holders of
Registrable Securities included in such Registration Statement to such effect,
the Company shall cease all efforts to secure effectiveness of the applicable
Registration Statement. The Company shall immediately notify the Holders upon
the termination of any Suspension.

 

2.10                        Indemnification.

 

(a)                                 The Company agrees to indemnify and hold
harmless to the fullest extent permitted by law, each Holder, any Person who is
or might be deemed to be a controlling person of the Company or any of its
Subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect general and
limited partners, advisory board members, directors, officers, trustees,
managers, members, agents, Affiliates and shareholders, and each other Person,
if any, who controls any such Holder or controlling person within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
person being referred to herein as a “Covered Person”) against, and pay and
reimburse such Covered Persons for any losses, claims, damages, liabilities,
joint or several, to which such Covered Person may become subject under the
Securities Act, the Exchange Act, any state blue sky securities laws, any
equivalent non-U.S. securities laws or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained or incorporated by reference
in any Registration Statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any document incorporated by
reference therein, or any other such disclosure document (including reports and
other documents filed under the Exchange Act and any document incorporated by
reference therein) or other document or report, (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation by the Company of
any rule or regulation promulgated under the Securities Act or any state
securities laws applicable to the Company and relating to action or inaction
required of the Company in connection with any such registration, and the
Company will pay and reimburse such Covered Persons for any legal or any other
expenses actually and reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, liability, action or
proceeding; provided, that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged untrue statement, or omission or alleged omission, made or
incorporated by reference in such Registration Statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or any document
incorporated by reference therein, or any other such disclosure document
(including reports and other documents filed under the Exchange Act and any
document incorporated by reference therein) or other document or report, or in
any application in reliance upon, and in conformity with, written information
prepared and furnished to the Company by such Covered Person expressly for use
therein. In connection with an Underwritten Offering, the Company, if requested,
will indemnify the underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Covered
Persons and in such other manner as the underwriters may request in accordance
with their standard practice.

 

(b)                                 In connection with any Registration
Statement in which one or more Holders are participating, each such Holder will
indemnify and hold harmless the Company, its directors and officers, employees,
agents and any Person who is or might be deemed to be a controlling person of
the Company or any of its Subsidiaries within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any losses, claims,
damages, liabilities, joint or several, to which such Holder or any such
director or officer, any such underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, any state blue sky
securities laws, any equivalent non-U.S. securities laws or otherwise, insofar
as such losses, claims, damages or liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (i) any untrue or alleged untrue statement of material fact contained in
the Registration Statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or in any application or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is made in such Registration Statement,
any such prospectus or preliminary prospectus or any amendment or supplement
thereto, or in any application, in reliance upon and in conformity with written
information prepared and furnished to the Company by such Holder expressly for
use therein, and such Holder will reimburse the Company and each such director,
officer, underwriter and controlling Person for any legal or any other expenses
actually and reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, liability, action or proceeding;
provided, that the

 

11

--------------------------------------------------------------------------------


 

obligation to indemnify and hold harmless will be individual and several to each
Holder and will be limited to the net amount of proceeds received by such Holder
from the sale of Registrable Securities pursuant to such Registration Statement.

 

(c)                                  Any Person entitled to indemnification
hereunder shall give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification; provided, that any delay
or failure to so notify the indemnifying party shall relieve the indemnifying
party of its obligations hereunder only to the extent, if at all, that it is
actually and materially prejudiced by reason of such delay or failure. The
indemnifying party shall have the right, exercisable by giving written notice to
an indemnified party promptly after the receipt of written notice from such
indemnified party of such claim or proceeding, to assume, at the indemnifying
party’s expense, the defense of any such claim or proceeding, with counsel
reasonably acceptable to such indemnified party; provided, that (i) any
indemnified party shall have the right to select and employ separate counsel and
to participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (A) the
indemnifying party has agreed in writing to pay such fees or expenses, (B) the
indemnifying party shall have failed to assume the defense of such claim within
a reasonable time after receipt of notice of such claim or fails to employ
counsel reasonably satisfactory to such indemnified party or to pursue the
defense of such claim in a reasonably vigorous manner or (C) the named parties
to any proceeding (including impleaded parties) include both such indemnified
and the indemnifying party, and such indemnified party has reasonably concluded
(based upon advice of its counsel) that there may be legal defenses available to
it that are inconsistent with those available to the indemnifying party or that
a conflict of interest is likely to exist among such indemnified party and any
other indemnified parties (in which case the indemnifying party shall not have
the right to assume the defense of such action on behalf of such indemnified
party); and (ii) subject to clause (C) above, the indemnifying party shall not,
in connection with any one such claim or proceeding or separate but
substantially similar or related claims or proceedings in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate
local counsel) at any time for all of the indemnified parties, or for fees and
expenses that are not reasonable. Whether or not the indemnifying party assumes
the defense, the indemnifying party shall not have the right to settle such
action without the consent of the indemnified party. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation.

 

(d)                                 If the indemnification provided for in this
Section 2.10 is held by a court of competent jurisdiction to be unavailable to
an indemnified party with respect to any loss, liability, claim, damage or
expense referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, will contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, liability, claim, damage or expense as well as any other
relevant equitable considerations. The relevant fault of the indemnifying party
and the indemnified party will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, the amount any Holder will
be obligated to contribute pursuant to this Section 2.10(d) will be limited to
an amount equal to the net proceeds to such Holder from the Registrable
Securities sold pursuant to the Registration Statement which gives rise to such
obligation to contribute (less the aggregate amount of any damages which the
Holder has otherwise been required to pay in respect of such loss, claim,
damage, liability or action or any substantially similar loss, claim, damage,
liability or action arising from the sale of such Registrable Securities). No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

(e)                                  The indemnification provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the registration
and sale of any securities by any Person entitled to any indemnification
hereunder and the expiration or termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

2.11                        Conversion of Other Securities.  If any Holder that
is a member of the Affiliated Group offers any options, rights, warrants or
other securities issued by it or any other member of the Affiliated Group that
are offered with, convertible into or exercisable or exchangeable for any
Registrable Securities of such Holder representing not less than 7% of the
outstanding Ordinary Shares of the Company, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for registration pursuant to Sections 2.1 and 2.4 hereof.

 

2.12                        Rule 144; Rule 144A.  The Company shall use its
reasonable best efforts to file in a timely fashion all reports and other
documents required to be filed by it under the Securities Act and the Exchange
Act and shall take such further action as the Holders may reasonably request,
all to the extent required by the SEC as a condition to the availability of
Rule 144, Rule 144A or any similar rule or regulation hereafter adopted by the
SEC under the Securities Act.

 

2.13                        Transfer of Registration Rights.  Any member of the
Affiliated Group (and any transferee of any such member, or any subsequent
transferee, of the rights under this Agreement in accordance with this
Section 2.13) may transfer all or any portion of its rights under this Agreement
to any transferee who acquires in such transfer Registrable Securities
representing not less than 7% of the outstanding Ordinary Shares of the Company.
Any transfer of registration rights pursuant to this Section 2.13 from any
member of the Affiliated Group (and of any transferee of any such member, or any
subsequent transferee, of the rights under this Agreement in accordance with
this Section 2.13) to any Person that is not a member of the Affiliated Group
shall be effective upon receipt by the Company of written notice from the
transferor stating the name and address of the transferee and identifying the
amount of Registrable Securities with respect to which rights under this
Agreement are being transferred.

 

Article 3
PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE SECURITIES

 

3.1                               Underwriter Selection.  In any public or
private offering of Registrable Securities by a Selling Holder, other than
pursuant to a Piggyback Registration, such Selling Holder(s) shall have the sole
right to select the managing underwriters to arrange such Underwritten Offering,
which may include any Affiliate of such Selling Holder(s).

 

3.2                               Cooperation with Sales.  In addition to the
provisions of Section 2.6 hereof, applicable to sales of Registrable Securities
pursuant to a registration, in connection with any sale or disposition of
Registrable Securities by a Selling Holder, the Company shall provide full
cooperation, including:

 

(a)                                 providing access to employees, management
and Company records to any purchaser or potential purchaser, and to any
underwriters, initial purchasers, brokers, dealers or agents involved in any
sale or disposition, subject to entry into customary confidentiality
arrangements;

 

(b)                                 participation in road shows, investor and
analyst meetings, conference calls and similar activities;

 

(c)                                  using reasonable best efforts to obtain
customary auditor comfort letters and legal opinions;

 

(d)                                 entering into customary underwriting and
other agreements;

 

(e)                                  using reasonable best efforts to obtain any
regulatory approval or relief necessary for any proposed sale or disposition;
and

 

(f)                                   filling of registration statements with
the SEC or with other authorities or making other regulatory or similar filings
necessary or advisable in order to facilitate any sale or disposition.

 

3.3                               Expenses of Offerings.  Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
any expenses associated with any sale of Registrable Securities by a Selling
Holder, except for the fees and expenses of Holders’ Counsel and Selling
Expenses.

 

13

--------------------------------------------------------------------------------


 

3.4                               Further Assurances.  The Company shall use its
reasonable best efforts to cooperate with and facilitate, and shall not
interfere with, the disposition by a Selling Holder of its holdings of
Registrable Securities.

 

Article 4
MISCELLANEOUS

 

4.1                               Term.  This Agreement shall terminate upon
such time as no Registrable Securities remain outstanding, except for the
provisions of Sections 2.7, 2.10 and this Article 4 which shall survive such
termination.

 

4.2                               Other Holder Activities.  Notwithstanding
anything in this Agreement, none of the provisions of this Agreement shall in
any way limit a Holder or any of its Affiliates from engaging in any brokerage,
investment advisory, financial advisory, financing, asset management, trading,
market making, arbitrage, investment activity and other similar activities
conducted in the ordinary course of their business.

 

4.3                               No Inconsistent Agreements.  The Company
represents and warrants that it has not entered into and covenants and agrees
that it will not enter into, any agreement with respect to its securities which
is inconsistent with or violates the rights granted to the Holders of
Registrable Securities in this Agreement.

 

4.4                               Amendments and Waivers.  Except as otherwise
provided herein, the provisions of this Agreement may be amended or waived only
by written agreement executed by the Company, OMGUK and OM plc, or if no member
of the Affiliated Group is a Holder, the Holders of a majority of the
Registrable Securities.  Any waiver or failure to insist upon strict compliance
with any obligation, covenant or agreement shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure of compliance.

 

4.5                               No Third Party Beneficiaries.  Except in
relation to the rights of indemnification provided to the Covered Persons
pursuant to Section 2.10, nothing in this Agreement shall convey any rights upon
any person or entity which is not a Party or a successor or permitted assignee
of a Party to this Agreement.

 

4.6                               Entire Agreement.  This Agreement, together
with the Shareholder Agreement, including any schedules or exhibits hereto or
thereto, embody the entire agreement and understanding of the Parties hereto in
respect of the subject matter covered by this Agreement and the Shareholder
Agreement. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein or therein. This Agreement and the Shareholder Agreement supersede all
prior agreements and understandings between the Parties with respect to such
subject matter.

 

4.7                               Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions contained herein shall not be in
any way impaired thereby, it being intended that all of the rights and
privileges of the Parties shall be enforceable to the fullest extent permitted
by law. To the extent that any such provision is so held to be invalid, illegal
or unenforceable, the Parties shall in good faith use commercially reasonable
efforts to find and effect an alternative means to achieve the same or
substantially the same result as that contemplated by such provision.

 

4.8                               Counterparts.  This Agreement may be signed in
any number of identical counterparts, each of which shall be deemed an original
with the same effect as if the signatures thereto and hereto were upon the same
instrument. The Parties hereto may deliver this Agreement by facsimile or by
electronic mail and each Party shall be permitted to rely upon on the signatures
so transmitted to the same extent and effect as if they were original
signatures.

 

4.9                               Arbitration.

 

(a)                                 Any dispute arising out of or in connection
with this Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration under the
rules of the LCIA Court which are deemed to be incorporated by reference into
this clause, save as modified herein:

 

14

--------------------------------------------------------------------------------


 

(i)                                     The seat of arbitration shall be London,
England.

 

(ii)                                  There shall be three arbitrators, one
nominated by the claimant and one nominated by the respondent within fifteen
(15) days of respondent’s receipt of the claimant’s request for arbitration. If
OM plc and OMGUK are co-claimants or co-respondents to the arbitration, they
shall be treated as one party for the purposes of the nomination of an
arbitrator. If any Party has not appointed its arbitrator within the fifteen
(15)-day period specified herein, such appointment shall be made by the LCIA
Court upon the written request of a Party within fifteen (15) days of such
request. The LCIA Court shall appoint the chairman within fifteen (15) days of
the nomination of the other two members of the tribunal. The hearing shall be
held no later than one-hundred-and-twenty (120) days following the appointment
of the third arbitrator.

 

(iii)                               In terms of procedure, the Parties agree
that:

 

(A)                               The Request shall be treated as the
Claimant(s)’ Statement of Case.

 

(B)                               The Statement of Defence shall be sent to the
Registrar within fifteen (15) days of receipt of notice of appointment of the
third arbitrator.

 

(C)                               A case management hearing shall take place
within ten (10) days of receipt of the Statement of Defence to determine the
procedure leading up to the hearing.  The Parties shall seek to agree to the
procedure between them, consistent with the provisions of this Section 4.9.

 

(D)                               The Statement of Reply (if any) shall be sent
to the Registrar within fifteen (15) days of receipt of the Statement of
Defence.

 

(E)                                The Statement of Reply to Counterclaim (if
any) shall be sent to the Registrar within fifteen (15) days of receipt of the
Statement of Reply.

 

(F)                                 The arbitral tribunal shall exercise its
power to order the Parties to supply copies of any documents in their
possession, custody or power that are relevant to the subject matter of the
dispute taking into account the Parties’ desire that the arbitration be
conducted expeditiously and cost effectively. All disclosure of documents shall
be completed within sixty (60) days of the appointment of the third arbitrator.

 

(G)                               The Parties agree that they shall have the
right to be heard orally on the merits of the dispute.

 

(iv)                              By agreeing to arbitration, the Parties do not
intend to deprive a court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment, or other order in aid of arbitration
proceedings and the enforcement of any award. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitral tribunal shall have full authority to grant provisional remedies, to
direct the Parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any Party to respect the arbitral tribunal’s orders to that effect. For the
purpose of any provisional relief contemplated hereunder, the Parties hereby
submit to the non-exclusive jurisdiction of the English Courts. Each Party
unconditionally and irrevocably waives any objections which it may have now or
in the future to the jurisdiction of the English Courts including objections by
reason of lack of personal jurisdiction, improper venue, or inconvenient forum.

 

15

--------------------------------------------------------------------------------


 

(v)                                 The award shall be in writing, shall state
the findings of fact and conclusions of law on which it is based, shall be final
and binding and shall be the sole and exclusive remedy among the Parties
regarding any claims or counterclaims presented to the arbitral tribunal.
Judgment upon any award may be entered in any court having jurisdiction.

 

(vi)                              The Parties will bear equally all fees, costs,
disbursements and other expenses of the arbitration, and each Party shall be
solely responsible for all fees, costs, disbursements and other expenses
incurred in the preparation and prosecution of its own case; provided that in
the event that a Party fails to comply with the orders or decision of the
arbitral tribunal, then such noncomplying Party shall be liable for all costs
and expenses (including attorney fees) incurred by the other Parties in their
efforts to obtain either an order to compel, or an enforcement of an award, from
a court of competent jurisdiction.

 

(vii)                           The arbitral tribunal shall have no authority to
award punitive, exemplary or multiple damages or any other damages not measured
by the prevailing Parties’ actual damages.

 

(viii)                       All notices by one Party to another in connection
with the arbitration shall be in accordance with the provisions of Section 4.16
hereof, except that all notices for a demand for arbitration made pursuant to
this Article IV must be made by personal delivery or receipted overnight
courier. This agreement to arbitrate shall be binding upon the successors and
permitted assigns of each Party. This Agreement and the rights and obligations
of the Parties shall remain in full force and effect pending the award in any
arbitration proceeding hereunder.

 

4.10                        Conduct During Dispute Resolution.  The Parties
shall continue the performance of their respective obligations under this
Agreement that are not the subject of dispute during the resolution of any
dispute or agreement, including during any period of arbitration, unless and
until this Agreement is terminated or expires in accordance with its terms and
conditions.

 

4.11                        Remedies; Attorney’s Fees.

 

(a)                                 The Parties hereby expressly recognize and
acknowledge that immediate, extensive and irreparable damage would result, no
adequate remedy at law would exist and damages would be difficult to determine
in the event that any provision of this Agreement is not performed in accordance
with its specific terms or otherwise breached. Therefore, in addition to, and
not in limitation of, any other remedy available to any Party, except as
otherwise expressly provided herein, an aggrieved Party under this Agreement
shall be entitled to specific performance of the terms hereof and immediate
injunctive relief, without the necessity of proving the inadequacy of money
damages as a remedy. None of the Parties shall be required to obtain or furnish
any bond or similar instrument in connection with or as a condition to obtaining
or seeking any such remedy. For the avoidance of doubt, nothing in this
Agreement shall diminish the availability of specific performance of the
obligations under this Agreement or any other injunctive relief.

 

(b)                                 Such remedies, and any and all other
remedies provided for in this Agreement, shall be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any
Party may otherwise have. Each of the Parties hereby acknowledges and agrees
that it may be difficult to prove damages with reasonable certainty, that it may
be difficult to procure suitable substitute performance, and that injunctive
relief and/or specific performance will not cause an undue hardship to the
Parties. Each Party hereby further agrees that in the event of any action by the
other Party for specific performance or injunctive relief, it will not assert
that a remedy at law or other remedy would be adequate or that specific
performance or injunctive relief in respect of such breach or violation should
not be available on the grounds that money damages are adequate or any other
grounds.

 

4.12                        GOVERNING LAW.  THIS AGREEMENT (TOGETHER WITH ANY
NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF IT) SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED IN AND TO
BE PERFORMED IN THAT STATE.

 

16

--------------------------------------------------------------------------------


 

4.13                        CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.  For the purpose of any provisional relief contemplated
hereunder, the Parties hereby submit to the non-exclusive jurisdiction of the
English Courts. Each Party unconditionally and irrevocably waives any objections
which they may have now or in the future to the jurisdiction of the English
Courts including objections by reason of lack of personal jurisdiction, improper
venue, or inconvenient forum; provided, that such consent to jurisdiction is
solely for the purpose referred to in this Section 4.13 and shall not be deemed
to be a general submission to the jurisdiction of said courts other than for
such purpose. Each of the Parties hereby agrees not to commence any such action,
suit or proceeding other than before one of the above-named courts. EACH PARTY
TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

4.14                        No Assignment.  Except as otherwise provided for in
this Agreement, neither this Agreement nor any of the rights, interests or
obligations of any Party hereto may be assigned by such Party without the prior
written consent of the other Party.

 

4.15                        Further Actions.  Each Party hereto shall, on notice
of request from any other Party hereto, take such further action not
specifically required hereby at the expense of the requesting Party, as the
requesting Party may reasonably request for the implementation of the
transactions contemplated hereby.

 

4.16                        Notice.  Unless otherwise provided in this
Agreement, all notices and other communications provided for hereunder shall be
dated and in writing and shall be deemed to have been given (i) when delivered,
if delivered personally, sent by confirmed telecopy or sent by registered or
certified mail, return receipt requested, postage prepaid, provided that such
delivery is completed during normal business hours of the recipient, failing
which such notice shall be deemed to have been given on the next Business Day,
(ii) on the next Business Day if sent by overnight courier and delivered on such
Business Day within ordinary business hours and, if not, the next Business Day
following delivery; and (iii) when received, if received during normal business
hours and, if not, the next Business Day after receipt, if delivered by means
other than those specified above. Such notices shall be delivered to the address
set forth below, or to such other address as a Party shall have furnished to the
other Party in accordance with this Section.

 

If to OM plc or OMGUK, to:

 

Old Mutual plc

5th Floor, Millennium Bridge House
2 Lambeth Hill
London EC4V 4GG, United Kingdom
Attention: Group Company Secretary

Phone No.: +44 (0) 20 7002 7109

Email: martin.murray@omg.co.uk

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Ralph Arditi

Phone No.: 212-735-3860

Email: ralph.arditi@skadden.com

 

17

--------------------------------------------------------------------------------


 

If to the Company:

 

OM Asset Management plc

 

c/o Old Mutual (US) Holdings Inc.

200 Clarendon Street, 53rd Floor
Boston, MA 02116

Attention: Steve Belgrad, CFO

Phone No.: 617-369-7371

Email: Sbelgrad@oldmutualus.com

 

with a copy to:

 

Bingham McCutchen LLP

399 Park Avenue

New York NY 10022

Attention: Floyd I. Wittlin, Esq.

Phone No.: 212-705-7466

E-mail: Floyd.wittlin@bingham.com

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first above written.

 

 

OM Asset Management plc

 

 

 

 

By:

/s/ Stephen H. Belgrad

 

 

 

 

 

Name: Stephen H. Belgrad

 

 

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

OM Group (UK) Limited

 

 

 

 

 

/s/ Paul Forsythe

 

 

 

 

 

Name: Paul Forsythe

 

 

 

 

 

Title: Company Secretary

 

 

 

 

Old Mutual plc

 

 

 

 

By:

/s/ Martin C. Murray

 

 

 

 

 

Name: Martin C. Murray

 

 

 

 

 

Title: Solicitor and Group Company Secretary

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------
